                                                                                                                                                                 

Exhibit 10.43

SEVERANCE AGREEMENT AND RELEASE

RECITALS

This Severance Agreement and Release ("Agreement") is made by and between
Christopher J. Conway ("Employee") and Mentor Corporation ("Company")
(collectively referred to as the "Parties"):

WHEREAS, Employee was employed by the Company;

WHEREAS, the Company granted Employee options to purchase the Company's common
stock (the "Options") under one or several of the Company's stock option plans
(the "Plans") and each such Option is evidenced by an option agreement executed
by Employee and the Company (the "Option Agreements";

WHEREAS, Employee resigned his employment with Company on or about February 16,
2005 (the "Resignation Date");

WHEREAS, the Employee, on or about the Resignation Date, has submitted his
written resignation from all Board of Director positions to which he has been
appointed and/or or elected;

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that
either party may have against the other, including, but not limited to, any and
all claims arising or in any way related to Employee's employment with, or
separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1.          Consideration.  Upon the Effective Date (as defined in Section 25)
of this Agreement, Employee will be entitled to the following:

(a)     Severance Pay.  The Company agrees to pay Employee severance pay in an
amount equal to Twenty-Four (24) months' base salary rate as of the Resignation
Date, plus one (1) month base salary rate for each year of service with the
Company.  Said severance payment (in the total amount of Sixty (60) months' base
salary) shall be paid within fifteen (15) days after the Effective Date in one
lump sum payment, less applicable withholdings, of this Agreement.

(b)     Options.  Employee will receive accelerated vesting with respect to any
unvested and unexpired stock options previously granted to the Employee under
the Plans and Option Agreements and exercisable pursuant to Section 5 of the
Option Agreements.  At the direction of the Employee, the Company agrees to
diligently work with the Employee with respect to any ordinary disposition of
shares and unexercised options.  Except as expressly stated herein, the Options
will be exercisable in accordance with the terms of the Plan and the Option
Agreements. 

--------------------------------------------------------------------------------


(c)     Benefits.  The Company will pay the premiums otherwise payable by the
Employee and his eligible dependents for health, dental and vision benefits
coverage for up to twelve (12) months beginning on the Effective Date, or until
he becomes eligible for group insurance benefits from another employer,
whichever comes first, provided the Employee elects continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA"), within the time period prescribed under COBRA.  If the Employee
discontinues COBRA continuation coverage or elects alternative coverage, a cash
payment will not be provided in lieu of the Company's payment of premiums
above.  The Company will not reimburse the Employee for any taxable income
imputed to the Employee because the Company has paid the Employee's COBRA
premiums or those of the Employee's eligible dependents.

(d)     Unreimbursed Expenses and Accrued Vacation.  The Company will reimburse
any business expenses reasonably incurred in performing services for the Company
prior to the Resignation Date.  In addition, all accrued but unused vacation
will be paid to the Employee pursuant to normal payroll practices.

(e)     Vehicle Allowance.  The Company will transfer ownership of the
Employee's current Company vehicle to the Employee, free and clear of any liens
or encumbrances.  The Company agrees to commence such transfer within fifteen
(15) days after the Effective Date.

(f)      Office Allowance.  The Company will pay the Employee a one-time office
allowance in the amount of $25,000 to maintain an office, payable in a lump sum
within fifteen (15) days after the Effective Date.

(g)     Parachute Payment.  In the event any of the payments and benefits
provided to the Employee result in an excise tax imposed by Internal Revenue
Code Section 4999, the Company will pay the Employee an additional payment
("Gross-Up Payment") in an amount such that, after payment by the Employee of
all taxes imposed upon the Gross-Up Payment, the Employee retains an amount of
the Gross-Up Payment equal to any excise tax imposed on the payments and
benefits provided in this Agreement.

2.         Confidential Information.  Employee will continue to maintain the
confidentiality of all confidential and proprietary information of the Company. 
Employee will return all of the Company's property and confidential and
proprietary information in his possession to the Company on the Effective Date
of this Agreement.

3.          Payment of Salary.  Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Employee once the above noted payments and
benefits are received.

4.          Press Release.  The Parties agree that the Company will issue a
press release with respect to the changes in executive staff and Board of
Directors.  The Company will provide Employee an opportunity to review and
comment on the press release.

5.          Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.  In
consideration for the mutual covenants contained in this Agreement, including
but not limited to the severance compensation provided hereunder, Employee and
the Company, on behalf of themselves, and their respective heirs, family
members, executors, officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, hereby fully and forever release each other and their
respective heirs, family members, executors, officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns, from, and agree not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that any of them may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation:

 

 

-2-

--------------------------------------------------------------------------------


(a)     any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;

(b)     any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)     any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

(d)     any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the Family
and Medical Leave Act; the California Family Rights Act; the California Fair
Employment and Housing Act, and the California Labor Code, including, but not
limited to California Labor Code Sections 1400-1408;

(e)     any and all claims for violation of the federal, or any state,
constitution;

(f)       any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

(g)     any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

(h)     any and all claims for attorneys' fees and costs.

The Company and Employee agree that the releases set forth in this section will
be and remain in effect in all respects as a complete general release as to the
matters released.  This release does not extend to any obligations incurred
under this Agreement.

The Parties acknowledge and agree that any material breach of any provision of
this Agreement will entitle the non-breaching party to any legal or equitable
remedies available to such non-breaching party, including but not limited to the
right to immediately to recover and/or cease the severance benefits provided
under this Agreement.

6.         Civil Code Section 1542.  The Parties represent that they are not
aware of any claim by either of them other than the claims released by this
Agreement.  Employee and the Company acknowledge that they had the opportunity
to seek advice of legal counsel and are familiar with section 1542 of the
California Civil Code, which reads as follows:

-3-

--------------------------------------------------------------------------------


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee and the Company, being aware of such code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

7.          Acknowledgement of Waiver of Claims Under ADEA.  Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary.  Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement.  Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled.  Employee further
acknowledges that he has been advised by this writing that

(a)     he should consult with an attorney prior to executing this Agreement;

(b)     he has up to twenty-one (21) days within which to consider this
Agreement;

(c)     he has seven (7) days following his execution of this Agreement to
revoke this Agreement;

(d)     this Agreement will not be effective until the revocation period has
expired; and,

(e)     nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

Employee acknowledges that Employee was given twenty‑one (21) days to consider
this Agreement.  Once this agreement is executed, Employee may rescind this
Separation Agreement within seven calendar days to reinstate federal claims.  
To be effective, any rescission within the relevant time periods must be writing
and delivered to Mentor, in care of the Board of Directors, Compensation
Committee, PERSONAL AND CONFIDENTIAL, Mentor Corporation, 201 Mentor Drive,
Santa Barbara, CA, 93111.  If sent by mail, the rescission must be (1)
postmarked within the 7-day period, (2) properly addressed, and (3) sent by
certified mail, return receipt requested.

8.          No Pending or Future Lawsuits.  Employee represents that he has no
disputes, claims, complaints, grievances, charges, petitions, demands, lawsuits,
or actions pending in his name, or on behalf of any other person or entity,
against the Company or any other person or entity referred to herein.  Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any other person
or entity referred to herein.

-4-

--------------------------------------------------------------------------------


9.           Non-Disparagement.  Employee agrees to refrain from any defamation,
libel or slander of the Released Parties or tortious interference with the
contracts and relationships of the Released Parties.  Employee agrees he will
not act in any manner that might damage the business of the Company.  Employee
agrees that he will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so.  Employee
further agrees both to immediately notify the Company upon receipt of any court
order, subpoena, or any legal discovery device that seeks or might require the
disclosure or production of the existence or terms of this Agreement, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or legal discovery device to the Company.  All inquiries by potential future
employers of Employee will be directed to the Human Resources Department, Mentor
Corporation, 201 Mentor Drive, Santa Barbara, CA  03111.  Upon inquiry, the
Company's Human Resources Department will only be obligated, if asked, to state
the following:  Employee's last position, dates of employment and verify base
salary.

10.          Non-Solicitation.  Employee agrees that for a period of twenty-four
(24) months immediately following the Effective Date of this Agreement, Employee
will not either directly or indirectly solicit, induce, recruit or encourage any
of the Company's employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage, take away or hire
employees of the Company, either for himself or any other person or entity.

11.          Non-Competition.  Employee agrees that for a period of twenty-four
(24) months immediately following the Effective Date of this Agreement, Employee
will not, individually or as a member of a partnership, or as an officer,
director, employee, or representative of any other entity or individual, engage,
directly or indirectly, in any business activity which is the same or similar to
work engaged in by the Employee on behalf of the Company within the same
geographic territory as the Employee's work for the Company and which is
directly competitive with the business conducted or to the Employee's knowledge,
contemplated by the Company at the time of termination of this Agreement. 
Employee may accept e-mployment with an entity competing with the Company only
if the business of that entity is diversified and the Employee is employed
solely with respect to a separately-managed and separately-operated part of that
entity's business that does not compete with the Company.  Prior to accepting
such employment, the Employee and the prospective employer entity shall provide
the Company with written assurances reasonably satisfactory to the Company that
the Employee will not render services directly or indirectly to any part of that
entity's business that competes with the business of the Company.

12.          No Admission.  No action taken by the Parties hereto, or either of
them, either previously or in connection with this Agreement will be deemed or
construed to be: (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

13.           No Knowledge of Wrongdoing.  Employee represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.

14.           Costs.  The Parties will each bear their own costs, expert fees,
attorneys' fees and other fees incurred in connection with this Agreement.

15.           Indemnification.  To the fullest extent permitted by law [and the
bylaws of the Articles of Incorporation of the Company], the Parties agree to
indemnify and hold harmless each other from and against any and all loss, costs,
damages or expenses, including, without limitation, attorneys' fees or expenses
incurred by the Parties arising out of the breach of this Agreement by the
Parties, or from any false representation made herein by the Parties, or from
any action or proceeding which may be commenced, prosecuted or threatened by the
Parties or for the Parties' benefit, upon either Parties' initiative, or with
the Parties' aid or approval, contrary to the provisions of this Agreement.  The
Parties further agrees that in any such action or proceeding, this Agreement may
be pled by the Parties as a complete defense, or may be asserted by way of
counterclaim or cross-claim.

16.           Arbitration.  The Parties agree that any and all disputes arising
out of, or relating to, the terms of this Agreement, their interpretation, and
any of the matters herein released, will be subject to binding arbitration in
Santa Barbara County before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes.  The Parties agree
that the prevailing party in any arbitration will be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award. 
The Parties agree that the prevailing party in any arbitration will be awarded
its reasonable attorneys' fees and costs. 

-5-

--------------------------------------------------------------------------------


The Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury.  This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee's obligations under this Agreement and the
agreements incorporated herein by reference.

17.          Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement.  Each party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

18.         No Representations.  Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

19.         Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, then (a) the provision will be amended automatically to the minimum extent
necessary to cure the illegality or invalidity and permit enforcement and (b)
the remainder of this Agreement will continue in full force and effect so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

20.         Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning the subject matter
of this Agreement and Employee's relationship with the Company, and supersedes
and replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee's relationship with
the Company, with the exception of the Stock Option Agreements.

21.         No Waiver.  The failure of any party to insist upon the performance
of any of the terms and conditions in this Agreement, or the failure to
prosecute any breach of any of the terms and conditions of this Agreement, will
not be construed thereafter as a waiver of any such terms or conditions.  This
entire Agreement will remain in full force and effect as if no such forbearance
or failure of performance had occurred.

22.        No Oral Modification.  Any modification or amendment of this
Agreement, or additional obligation assumed by either party in connection with
this Agreement, will be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party.

23.         Governing Law.  This Agreement will be deemed to have been executed
and delivered within the State of California, and it will be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles.  To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.

24.         Attorneys' Fees.  In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party will be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys' fees, incurred
in connection with such an action.

 -6-

--------------------------------------------------------------------------------


25.        Effective Date.  This Agreement is effective after it has been signed
by both parties and after seven (7) days have passed since Employee has signed
the Agreement (the "Effective Date"), unless revoked by Employee within seven
(7) days after the date the Agreement was signed by Employee.

26.       Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

27.        Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.  The Parties
acknowledge that:

(a)     They have read this Agreement;

(b)     They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

(c)     They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d)     They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

                                                                        MENTOR
CORPORATION

Dated:  February 16, 2005                                  By /s/Jeffrey W.
Ubben
                                                                             
Jeffrey W. Ubben
                                                                             
Compensation Committee Chair

 

                                                                       
CHRISTOPHER J. CONWAY, an individual
 

Dated: February 16, 2005                                   /s/ Christopher J.
Conway
                                                                       
Christopher J. Conway

 

 

 

-7-

--------------------------------------------------------------------------------